IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-32,746-14




EX PARTE JOE VIDALES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 676525 IN THE 230TH DISTRICT COURT
FROM HARRIS COUNTY



           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted murder
and sentenced to thirty-two years’ imprisonment. The First Court of Appeals affirmed his conviction.
Vidales v. State, No. 01-94-00484-CR (Tex. App.–Houston [1st Dist.], Dec. 8, 1994, no pet.) 
            In grounds one and four, Applicant raises claims relating to his Chapter 64 motion for DNA
testing. See Tex. Code Crim. Proc. art. 64.01. These claims are denied. In grounds two, three, and
five, Applicant contends that his rights under the Fourteenth Amendment of the United States
Constitution and Article I, Section 19 of the Texas Constitution were violated. These claims are
dismissed. Accordingly, this application is denied in part and dismissed in part.
Filed: September 23, 2009
Do not publish